AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case                                                      (NOTE: Identify Changes with Asterisks (*))
                      Sheet I


                                         UNITED STATES DISTRICT COURT
                                                     Eastern District of North Carolina
                                                                                     )
           UNITED STATES OF AMERICA                                                    AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                                     )
                          v.                                                         )
            JOSHUA JERMAINE DURANTE                                                  ) Case Number: 4:20-CR-34-1-D
                                                                                     ) USM Number: 02472-509
Date of Original Judgment: 4/16/2021                                                 )  Kyana K. Givens
                             - (O_r_D_a_
                                      te-oj_L_a-s t_A_m-en-de_d,....J:-ud_gn
                                                                           _ 1_en-t) ) Defendant's Attorney

THE DEFENDANT:
@   pleaded guilty to count(s)       2, 3 and 4 of Indictment
                                   -'------------- - - - - - - - - - - - - - - - - - - -- -- - - - -- --
0   pleaded nolo contendere to count(s)
    which was accepted by th e court.
D   was found guilty on count(s)
    after a plea of not guilty .
The defendant is adjudicated guilty of these offenses:
Title & Section                  Nature of Offense                                                          Offense Ended                 Count
18 U.S.C. § 924(c), 18           Brandishing a Firearm During a Crime of Violence                           9/26/2018                     2

U.S.C. § 924(c)(1 )(A)(ii)


       The defendant is sentenced as provided in pages 2 through - - ~
                                                                     8 - - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
[!f' Count(s) 1, 5, 6, and 7 of Indictment       D is @ are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                         5/27/2021
                                                                              Date of Imposition of Judgment



                                                                              Signke of Judge
                                                                                     James C. Dever Ill                      U.S. District Judge
                                                                              Name and Title of Judge

                                                                                                            5/27/2021
                                                                              Date
 AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                       Sheet IA                                                              (NOTE: Identify Changes with Asterisks(*))
                                                                                        Judgment -   Page   - =2-       of       8
DEFENDANT: JOSHUA JERMAINE DURANTE
CASE NUMBER: 4:20-CR-34-1-D

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                   Offense Ended                  Count
18 U.S.C. § 1951(b)(1)            Interference With Commerce by Robbery              9/26/2018                      3



18 U.S.C. § 924(c),               Discharging a Firearm During a Crime of Violence   9/26/2018                      4

18 U.S.C . § 924(c)(A)(iii)
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 2 - Imprisonment                                                                     (NOTE: Identify Changes with Asterisks (*))
                                                                                                           Judgment -   Page     3       of         8
DEFENDANT: JOSHUA JERMAINE DURANTE
CASE NUMBER: 4:20-CR-34-1-D

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
Count 2: 84 months, to be served consecutively to all other counts
Count 3: 162 months, to be served consecutively to all other counts
Count 4: 120 months, to be served consecutively to all other counts - (Total term: 366 months)



l!l     The court makes the following recommendations to the Bureau of Prisons :
        The court recommends the defendant participate in vocational and educational opportunities and intensive substance
        abuse treatment. The court also recommends placement at FCI Lee.



l!'.i   The defendant is remanded to the custody of the United States Marshal.

D       The defendant shall surrender to the United States Marshal for this district:
        D     at                                   D       a.m.     D     p.m.      on

        D     as notified by the United States Marshal.

D       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        D     before 2 p.m. on

        D     as notified by the United States Marshal.

        D     as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                        UNITED STATES MARSHAL



                                                                             By
                                                                                                     DEPUTY UNITED STATES MARSHAL
     AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                          Sheet 3 - Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                                            4_
                                                                                                            Judgment- Page_ _         of   - -=8_ _
DEFENDANT: JOSHUA JERMAINE DURANTE
CASE NUMBER: 4:20-CR-34-1-D
                                                                SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 5 years on Counts 2 and 4, and 3 years on Count 3, all such terms to run concurrently - (Total term : 5 years)




                                                        MANDATORY CONDITIONS
I.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
         imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.      [!f' You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
              restitution. (check if applicable)
5.      [!1 You must cooperate in the collection ofDNA as directed by the probation officer. (check if applicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 1, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 3A - Superv ised Release
                                                                                                        Judgment- Page   -~5__   of        8
DEFENDANT:            JOSHUA JERMAINE DURANTE
CASE NUMBER:             4:20-CR-34-1-D


                                       STAND ARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only

A U .S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 3D - Supervised Release                                              (NOTE: Identify Changes with Asterisks(*))
                                                                                            Judgment-Page     - =
                                                                                                                6-       of         8
DEFENDANT: JOSHUA JERMAINE DURANTE
CASE NUMBER: 4:20-CR-34-1-D

                                         SPECIAL CONDITIONS OF SUPERVISION
  The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic
  addiction , drug dependency, or alcohol dependency which will include urinalysis testing or other drug detection measures
  and may require residence or participation in a residential treatment facility.

  The defendant shall participate in a program of mental health treatment, as directed by the probation office .

  The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
  probation officer, any other law enforcement officer, of the defendant's person and premises, including any vehicle, to
  determine compliance with the conditions of this judgment.

  The defendant shall cooperate in the collection of DNA as directed by the probation officer.

  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
  sentence of restitution .
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 5 - Criminal Monetary Penalties                                                       (NOTE: Identify Changes with Asterisks(*))
                                                                                                           Judgment- Page   - ~7_ _   of   - - ~8~ - -
DEFENDANT: JOSHUA JERMAINE DURANTE
CASE NUMBER: 4:20-CR-34-1-D
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                    Assessment               Restitution                     Fine                    AVAA Assessment*           NTA Assessment**
TOTALS             $ 300 .00              $ 4,980 .00                    $                       $                          $


D The determination of restitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

D The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                 Total Loss***                             Restitution Ordered                 Priority or Percentage
 New Dixie Mart Oil Corporation                 $4,980.00                               $4,980.00




TOTALS                               $   ------~---
                                                              4,980.00              $                 4 ,980.00


D      Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 l 2(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

I!!   The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

       ~ the interest requirement is waived for               D fine         I!! restitution.
       D the interest requirement for the         D     fine       D restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. I 15-299.
** Justice for Victims of Trafficking A.ct of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 11 0A, and 113A of Title             18 for offenses committed on
or after September 13 , 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments                                                                    (NOTE: Identify Changes with Asterisks (*))
                                                                                                                  Judgment - Page    - ~6~      of
DEFENDANT: JOSHUA JERMAINE DURANTE
CASE NUMBER: 4:20-CR-34-1-D

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    D    Lump sum payment of$ _ _ _ _ _ _ _ due immediately, balance due

          D not later than - - - - - - - - - - - ' or
          D in accordance with D C, D D, D E, or                                D F below; or
B    D Payment to begin immediately (may be combined with                     DC,          D    D, or    D    F below); or

C    D   Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $     _ _ _ _ _ over a period of
         _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D    D   Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ ____ over a period of
         _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
         term of supervision; or

E    D Payment during the term of supervised release will commence within      _ _ _ _ (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    ~    Special instructions regarding the payment of criminal monetary penalties:
          The special assessment in the amount of$300.00 shall be due in full immediately. Payment of restitution shall be due and payable in full
          immediately. However, if the defendant is unable to pay in full immediately, the special assessment and restitution may be paid through the
          Inmate Financial Responsibility Program (IFRP). The court orders that the defendant pay a minimum payment of $25 per quarter through the
          IFRP, if available. The court, having considered the defendant's financial resources and ability to pay, orders that any balance still owed at the
          time of release shall be paid in installments of $ 100 per month to begin 60 days after the defendant's release from prison. At the time of the
          defendant ' s release, the probation officer shall take into consideration the defendant's ability to pay the restitution ordered and shall notify the
          court of any needed modification of the payment schedule.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                        Joint and Several                    Corresponding Payee,
     (including defendant number)                          Total Amount                           Amount                              if appropnate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment1-.-,(2) restitution principal 1 (3) restitution interest, (4} AV AA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) N 1 A assessment, (9) pena1t1es, and ( 10) costs, including cost of prosecution
and court costs.
